DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29 of U.S. Patent No. 9,584,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.

Instant application
Claim
US Patent 9,584,197 B2
41
An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device antennas, 
at least one mobile device radio in communication with the mobile device antennas, and 
mobile device circuitry in communication with the at least one mobile device radio to, when operating, cause the multiple-input-multiple-output (MIMO)-capable portable wireless device to: 
measure a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
measure a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second antennas, at least one second radio in communication with the second antennas, and second circuitry in communication with the at least one second radio; 

report first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas; 
report second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas, where at least one of the first information or the second information is configured for use in an alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 

receive data in connection with the first transmission via at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device directional antennas, 
at least one mobile device radio in communication with the mobile device directional antennas, and 
mobile device circuitry in communication with the at least one mobile device radio; 
said multiple-input-multiple-output (MIMO)-capable portable wireless device operable for: 
measuring a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device directional antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first directional antennas, at least one first radio in communication with the first directional antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device directional antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second directional antennas, at least one second radio in communication with the second directional antennas, and second circuitry in communication with the at least one second radio; 
reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; where at least one of the first information or the second information is configured for enabling alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 
receiving data in connection with the first transmission via at least one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 41, wherein the apparatus is operable for communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
25
The apparatus of claim 24, wherein the apparatus is operable for communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
43
The apparatus of claim 42, wherein the apparatus is operable such that the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The apparatus of claim 25, wherein the apparatus is operable such that the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The apparatus of claim 41, wherein the apparatus is operable for receiving the data via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input- multiple-output (MIMO)-capable portable wireless device via the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 24, wherein the apparatus is operable for receiving the data via only one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 41, wherein the apparatus is operable for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The apparatus of claim 24, wherein the apparatus is operable for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The apparatus of claim 45, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.
29
The apparatus of claim 28, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.
47
A method, comprising: 
at a multiple-input-multiple-output (MIMO)-capable portable wireless device including: a plurality of mobile device antennas, at least one mobile device radio in communication with the mobile device antennas, and mobile device circuitry in communication with the at least one mobile device radio: 






measuring a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second antennas, at least one second radio in communication with the second antennas, and second circuitry in communication with the at least one second radio; 

reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas, where at least one of the first information or the second information is configured for use in an alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 

receiving data in connection with the first transmission via at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple- input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device directional antennas, 
at least one mobile device radio in communication with the mobile device directional antennas, and 
mobile device circuitry in communication with the at least one mobile device radio; 
said multiple-input-multiple-output (MIMO)-capable portable wireless device operable for: 
measuring a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device directional antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first directional antennas, at least one first radio in communication with the first directional antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device directional antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second directional antennas, at least one second radio in communication with the second directional antennas, and second circuitry in communication with the at least one second radio; 
reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; where at least one of the first information or the second information is configured for enabling alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 
receiving data in connection with the first transmission via at least one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 47, and further comprising: 
communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
25
The apparatus of claim 24, wherein the apparatus is operable for communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
49
The method of claim 48, wherein 

the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.
26
The apparatus of claim 25, wherein the apparatus is operable such that the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The method of claim 47, wherein 

the data is received via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple- output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability.

The apparatus of claim 24, wherein the apparatus is operable for receiving the data via only one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 47, wherein 

the data is received in connection with an altering of beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The apparatus of claim 24, wherein the apparatus is operable for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first directional antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The method of claim 51, wherein 

the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.
29
The apparatus of claim 28, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.


(1) Regarding claims 41-46:
Claims 24-29 of US Patent 9,584,197 B2 discloses all subject matter of claims 41-46 as shown in the above comparison; therefore, claims 24-29 of US Patent 9,584,197 B2 anticipated claims 41-46.
(2) Regarding claims 47-52:
Claims 24-29 of US Patent 9,584,197 B2 discloses an apparatus for performing all subject matter (method steps) of claims 47-52 as shown in the above comparison; therefore, claims 24-29 of US Patent 9,584,197 B2 anticipated claims 47-52.

Claims 41-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 11, and 13-14 of U.S. Patent No. 9,584,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant application
Claim
US Patent 9,584,197 B2
41
An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device antennas, 
at least one mobile device radio in communication with the mobile device antennas, and 
mobile device circuitry in communication with the at least one mobile device radio to, when operating, cause the multiple-input-multiple-output (MIMO)-capable portable wireless device to: 
measure a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
measure a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second antennas, at least one second radio in communication with the second antennas, and second circuitry in communication with the at least one second radio; 


report first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas; 
report second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas, where at least one of the first information or the second information is configured for use in an alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 


receive data in connection with the first transmission via at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device directional antennas, 
at least one mobile device radio in communication with the mobile device directional antennas, and 
mobile device circuitry in communication with the at least one mobile device radio, said multiple-input-multiple-output (MIMO)-capable portable wireless device operable for: 

measuring a first interference in connection with a first transmission point with a multiple-input-multiple-output (MIMO) capability of a single wireless station configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device directional antennas, the first transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first directional antennas, at least one first radio in communication with the first directional antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second transmission point with a multiple-input-multiple-output (MIMO) capability of the single wireless station, utilizing at least one of the mobile device directional antennas, the second transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second directional antennas, at least one second radio in communication with the second directional antennas, and second circuitry in communication with the at least one second radio; 
reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; where at least one of the first information or the second information is configured for enabling the single wireless station to alter at least one aspect of a first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability; and 
receiving data in connection with the first transmission via at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 41, wherein the apparatus is operable for communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
5
The apparatus of claim 1, wherein the apparatus is operable for communicating with each of the first transmission point with the multiple-input-multiple-output (MIMO) capability and the second transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
43
The apparatus of claim 42, wherein the apparatus is operable such that the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The apparatus of claim 5, wherein the apparatus is operable such that the at least one different channel characteristic is a function of at least four of: a channel characteristic related to a throughput-related aspect, a channel characteristic related to a signal-to-noise ratio-related aspect, a channel characteristic related to a signal strength-related aspect, and a channel characteristic related to a multipath signal-related aspect, in connection with the same channel.

The apparatus of claim 41, wherein the apparatus is operable for receiving the data via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input- multiple-output (MIMO)-capable portable wireless device via the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 1, wherein the apparatus is operable for receiving the data via only one of the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.

The apparatus of claim 41, wherein the apparatus is operable for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.
13
The apparatus of claim 1, wherein the apparatus is operable for coordinating with the single wireless station for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.
46
The apparatus of claim 45, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.
14
The apparatus of claim 13, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.

A method, comprising: 
at a multiple-input-multiple-output (MIMO)-capable portable wireless device including: a plurality of mobile device antennas, at least one mobile device radio in communication with the mobile device antennas, and mobile device circuitry in communication with the at least one mobile device radio: 



measuring a first interference in connection with a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device antennas, the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, utilizing at least one of the mobile device antennas, the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second antennas, at least one second radio in communication with the second antennas, and second circuitry in communication with the at least one second radio; 

reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device antennas, where at least one of the first information or the second information is configured for use in an alteration of at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; and 

receiving data in connection with the first transmission via at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple- input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

An apparatus, comprising: 
a multiple-input-multiple-output (MIMO)-capable portable wireless device including: 
a plurality of mobile device directional antennas, 
at least one mobile device radio in communication with the mobile device directional antennas, and 
mobile device circuitry in communication with the at least one mobile device radio, said multiple-input-multiple-output (MIMO)-capable portable wireless device operable for: 

measuring a first interference in connection with a first transmission point with a multiple-input-multiple-output (MIMO) capability of a single wireless station configured to operate in a packet-switched cellular network, utilizing at least one of the mobile device directional antennas, the first transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of first directional antennas, at least one first radio in communication with the first directional antennas, and first circuitry in communication with the at least one first radio; 
measuring a second interference in connection with a second transmission point with a multiple-input-multiple-output (MIMO) capability of the single wireless station, utilizing at least one of the mobile device directional antennas, the second transmission point with the multiple-input-multiple-output (MIMO) capability including: a plurality of second directional antennas, at least one second radio in communication with the second directional antennas, and second circuitry in communication with the at least one second radio; 
reporting first information that is a function of the first interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; 
reporting second information that is a function of the second interference, utilizing the at least one mobile device radio and at least one of the mobile device directional antennas; where at least one of the first information or the second information is configured for enabling the single wireless station to alter at least one aspect of a first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability; and 
receiving data in connection with the first transmission via at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 47, and further comprising: 
communicating with each of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
5
The apparatus of claim 1, wherein the apparatus is operable for communicating with each of the first transmission point with the multiple-input-multiple-output (MIMO) capability and the second transmission point with the multiple-input-multiple-output (MIMO) capability utilizing the same channel but each with at least one different channel characteristic.
49
The method of claim 48, wherein 

the at least one different channel characteristic includes at least four of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The apparatus of claim 5, wherein the apparatus is operable such that the at least one different channel characteristic is a function of at least four of: a channel characteristic related to a throughput-related aspect, a channel characteristic related to a signal-to-noise ratio-related aspect, a channel characteristic related to a signal strength-related aspect, and a channel characteristic related to a multipath signal-related aspect, in connection with the same channel.

The method of claim 47, wherein 

the data is received via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple- output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second antennas of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability.

The apparatus of claim 1, wherein the apparatus is operable for receiving the data via only one of the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission, such that the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via only one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, utilizing a single predetermined channel that is utilized regardless as to whether the data is received in connection with the first transmission by the multiple-input-multiple-output (MIMO)-capable portable wireless device via the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 47, wherein 


the data is received in connection with an altering of beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The apparatus of claim 1, wherein the apparatus is operable for coordinating with the single wireless station for receiving the data in connection with an altering of beamforming in connection with at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the multiple-input-multiple-output (MIMO)-capable portable wireless device.

The method of claim 51, wherein 

the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.
14
The apparatus of claim 13, wherein the apparatus is operable such that the beamforming involves weighting and the altering is performed to improve the first transmission independent of a handoff.


(1) Regarding claims 41-46:
Claims 1, 5, 9, 11, 13, and 14 of US Patent 9,584,197 B2 discloses all subject matter of claims 41-46 as shown in the above comparison.
(2) Regarding claims 47-52:
.

Claims 53-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10, and 13-14 of U.S. Patent No. 10,211,895 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant application
Claim
US Patent 10,211,895 B2
53
A computer-implemented method, comprising: 
providing a first portable wireless device to access and cooperate with a multiple-input- multiple-output (MIMO)-capable access point including: 
a plurality of antennas; 
circuitry in communication with the antennas; and 
at least one radio in communication with the circuitry, the multiple-input-multiple-output (MIMO)-capable access point configured to: 
identify at least one channel based on one or more channel characteristics, for a first transmission to the first portable wireless device and a second transmission to a second portable wireless device, where at least a portion of the first transmission occurs simultaneously with at least a portion of the second transmission, and both the first transmission and the second transmission occur via a first wireless protocol, 
receive first information from the first portable wireless device that is based on a first measurement performed by the first portable wireless device, 
receive second information from the second portable wireless device that is based on a second measurement performed by the second portable wireless device, 
alter at least one aspect of the first transmission, based on at least one of the first information or the second information, 






alter at least one aspect of the second transmission, based on at least one of the first information or the second information, 






transmit first data in connection with the first transmission to the first portable wireless device, 
transmit second data in connection with the second transmission to the second portable wireless device, 
receive third information from a third portable wireless device that is based on a third measurement performed by the third portable wireless device, 
alter at least one aspect of a third transmission, based on the third information, and 

transmit third data in connection with the third transmission to the third portable wireless device, via a second wireless protocol including a 802.11n protocol, where the first wireless protocol includes another 802.11 protocol other than the 802.11n protocol.

A computer-implemented method, comprising: 
providing access to a multiple-input-multiple-output (MIMO)-capable access point including: 


a plurality of antennas; 
circuitry in communication with the antennas; and 
at least one radio in communication with the circuitry; 


selecting at least one channel based on one or more channel characteristics, for initiating a first transmission to a first portable wireless device and initiating a second transmission to a second portable wireless device, such that at least a portion of the first transmission occurs simultaneously with at least a portion of the second transmission and both occur via a first wireless protocol; 

receiving first information from the first portable wireless device that is based on a first measurement performed by the first portable wireless device; 
receiving second information from the second portable wireless device that is based on a second measurement performed by the second portable wireless device; 
altering at least one aspect of the first transmission, based on at least one of the first information or the second information, so as to reduce interference between the first transmission and the second transmission when the at least portion of the first transmission occurs simultaneously with the at least portion of the second transmission; 
altering at least one aspect of the second transmission, based on at least one of the first information or the second information, so as to reduce the interference between the first transmission and the second transmission when the at least portion of the first transmission occurs simultaneously with the at least portion of the second transmission; 
transmitting first data in connection with the first transmission to the first portable wireless device; 
transmitting second data in connection with the second transmission to the second portable wireless device; 
receiving third information from a third portable wireless device that is based on a third measurement performed by the third portable wireless device; 
altering at least one aspect of a third transmission, based on the third information, for further interference reduction; and 
transmitting third data in connection with the third transmission to the third portable wireless device, via a second wireless protocol including a 802.11n protocol, where the first wireless protocol includes another 802.11 protocol other than the 802.11n protocol.

The computer-implemented method of Claim 53, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different, in at least one respect, from the at least one channel, for preventing interference between the third 

The computer-implemented method of claim 1, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different, in at least one respect, from the at least one channel, for preventing interference between the third 

The computer-implemented method of Claim 53, wherein the first transmission and the second transmission are both initiated on the at least one channel which includes a same single channel.
6
The computer-implemented method of claim 1, wherein the first transmission and the second transmission are both initiated on the at least one channel which includes the same single channel.
56
The computer-implemented method of Claim 53, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different from the at least one channel.
7
The computer-implemented method of claim 1, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different from the at least one channel.
57
The computer-implemented method of Claim 53, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using all of the antennas.
9
The computer-implemented method of claim 1, wherein the first transmission occurs simultaneously with the second transmission with both the first transmission and the second transmission using all of the antennas.

The computer-implemented method of Claim 53, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using the same subset of multiple of the antennas.
10
The computer-implemented method of claim 1, wherein the first transmission occurs simultaneously with the second transmission with both the first transmission and the second transmission using different subsets of the antennas.
59
The computer-implemented method of Claim 53, wherein a channel difference is used for the 802.11n protocol and the another 802.11 protocol for increased data throughput.
13
The computer-implemented method of claim 1, wherein a channel difference is used for the 802.11n protocol and the another 802.11 protocol for increased data throughput.
60
The computer-implemented method of Claim 53, wherein different radios, different antennas, and a channel difference are used for the first wireless protocol and the second wireless protocol for increased data throughput.
14
The computer-implemented method of claim 1, wherein different radios, different antennas, and a channel difference are used for the first wireless protocol and the second wireless protocol for increased data throughput.


(1) Regarding claim 53:
Claim 1 of US Patent 10,211,895 B2 discloses all method steps of claim 53 except explicitly disclose the access method is by a portable wireless device.  However, such limitation is merely an intended use and does not define a patentably distinct 
(2) Regarding claims 54-71:
Claims 2, 6-7, 9-10, and 13-14 of US Patent 10, 211,895 B2 discloses all subject matter of claims 54-60 as shown in the above comparison.

Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10, 13-22, 29, 32-33 of U.S. Patent No. 10,516,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant application
Claim
US Patent 10,516,451 B2
53
A computer-implemented method, comprising: 
providing a first portable wireless device to access and cooperate with a multiple-input- multiple-output (MIMO)-capable access point including: 
a plurality of antennas; 
circuitry in communication with the antennas; and 
at least one radio in communication with the circuitry, the multiple-input-multiple-output (MIMO)-capable access point configured to: 
identify at least one channel based on one or more channel characteristics, for a first transmission to the first portable wireless device and a second transmission to a second portable wireless device, where at least a portion of the first transmission occurs simultaneously with at least a portion of the second transmission, and both the first transmission and the second transmission occur via a first wireless protocol, 
receive first information from the first portable wireless device that is based on a first measurement performed by the first portable wireless device, 
receive second information from the second portable wireless device that is based on a second measurement performed by the second portable wireless device, 
alter at least one aspect of the first transmission, based on at least one of the first information or the second information, 
alter at least one aspect of the second transmission, based on at least one of the first information or the second information, 
transmit first data in connection with the first transmission to the first portable wireless device, 
transmit second data in connection with the second transmission to the second portable wireless device, 
receive third information from a third portable wireless device that is based on a third measurement performed by the third portable wireless device, 
alter at least one aspect of a third transmission, based on the third information, and 
transmit third data in connection with the third transmission to the third portable wireless device, via a second wireless protocol including a 802.11n protocol, where the first wireless protocol includes another 802.11 protocol other than the 802.11n protocol.

A computer-implemented method, comprising: 
providing communication access to a multiple-input-multiple-output (MIMO)-capable access point, the multiple-input-multiple-output (MIMO)-capable access point including: 
a plurality of antennas; 
circuitry in communication with the antennas; and 
at least one radio in communication with the circuitry; 



identifying at least one channel based on one or more channel characteristics, for a first transmission to a first portable wireless device and a second transmission to a second portable wireless device, where at least a portion of the first transmission occurs simultaneously with at least a portion of the second transmission, and both the first transmission and the second transmission occur via a first wireless protocol; 

receiving first information from the first portable wireless device that is based on a first measurement performed by the first portable wireless device; 
receiving second information from the second portable wireless device that is based on a second measurement performed by the second portable wireless device; 
altering at least one aspect of the first transmission, based on at least one of the first information or the second information; 
altering at least one aspect of the second transmission, based on at least one of the first information or the second information; 
transmitting first data in connection with the first transmission to the first portable wireless device; 
transmitting second data in connection with the second transmission to the second portable wireless device; 
receiving third information from a third portable wireless device that is based on a third measurement performed by the third portable wireless device; 
altering at least one aspect of a third transmission, based on the third information; and 
transmitting third data in connection with the third transmission to the third portable wireless device, via a second wireless protocol including a 802.11n protocol, where the first wireless protocol includes another 802.11 protocol other than the 802.11n protocol.

The computer-implemented method of Claim 53, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different, in at least one respect, from the at least one channel, for preventing interference between the third transmission via the 802.11n protocol, and at least one of the first transmission or the second transmission via the another 802.11 protocol.
2
The computer-implemented method of claim 1, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different, in at least one respect, from the at least one channel, for preventing interference between the third transmission via the 802.11n protocol, and at least one of the first transmission or the second transmission via the another 802.11 protocol.

The computer-implemented method of Claim 53, wherein the first transmission and the second transmission are both initiated on the at least one channel which includes a same single channel.
6
The computer-implemented method of claim 1, wherein the first transmission and the second transmission are both initiated on the at least one channel which includes a same single channel.
56
The computer-implemented method of Claim 53, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different from the at least one channel.
7
The computer-implemented method of claim 1, wherein the third transmission to the third portable wireless device is initiated via a particular channel that is different from the at least one channel.
57
The computer-implemented method of Claim 53, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using all of the antennas.
9
The computer-implemented method of claim 1, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using all of the antennas.
58
The computer-implemented method of Claim 53, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using the same subset of multiple of the antennas.

The computer-implemented method of claim 1, wherein the first transmission occurs simultaneously with the second transmission, with both the first transmission and the second transmission using the same subset of multiple of the antennas.

The computer-implemented method of Claim 53, wherein a channel difference is used for the 802.11n protocol and the another 802.11 protocol for increased data throughput.
13
The computer-implemented method of claim 1, wherein a channel difference is used for the 802.11n protocol and the another 802.11 protocol for increased data throughput.
60
The computer-implemented method of Claim 53, wherein different radios, different antennas, and a channel difference are used for the first wireless protocol and the second wireless protocol for increased data throughput.
14
The computer-implemented method of claim 1, wherein different radios, different antennas, and a channel difference are used for the first wireless protocol and the second wireless protocol for increased data throughput.
61
The computer-implemented method of Claim 53, wherein the at least one aspect of the first transmission is altered prior to the first transmission, and the at least one aspect of the second transmission is altered prior to the second transmission.
15
The computer-implemented method of claim 1, wherein the at least one aspect of the first transmission is altered prior to the first transmission, and the at least one aspect of the second transmission is altered prior to the second transmission.
62
The computer-implemented method of Claim 53, wherein the at least one aspect of the first transmission is altered after an initiation of the first transmission, and the at least one aspect of the second transmission is altered after an initiation of the second transmission.

The computer-implemented method of claim 1, wherein the at least one aspect of the first transmission is altered after an initiation of the first transmission, and the at least one aspect of the second transmission is altered after an initiation of the second transmission.

The computer-implemented method of Claim 53, wherein the identification of the at least one channel is performed before at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
17
The computer-implemented method of claim 1, wherein the identification of the at least one channel is performed before at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
64
The computer-implemented method of Claim 53, wherein the identification of the at least one channel is performed after at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
18
The computer-implemented method of claim 1, wherein the identification of the at least one channel is performed after at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
65
The computer-implemented method of Claim 53, wherein the at least one aspect of the third transmission is altered, after at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.

The computer-implemented method of claim 1, wherein the at least one aspect of the third transmission is altered, after at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.

The computer-implemented method of Claim 53, wherein the at least one aspect of the third transmission is altered, before at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
20
The computer-implemented method of claim 1, wherein the at least one aspect of the third transmission is altered, before at least one of: the at least one aspect of the first transmission is altered, or the at least one aspect of the second transmission is altered.
67
The computer-implemented method of Claim 53, wherein the at least one aspect of the third transmission is altered, simultaneously with at least one of: the at least one aspect of the first transmission being altered, or the at least one aspect of the second transmission being altered.
21
The computer-implemented method of claim 1, wherein the at least one aspect of the third transmission is altered, simultaneously with at least one of: the at least one aspect of the first transmission being altered, or the at least one aspect of the second transmission being altered.
68
The computer-implemented method of Claim 53, wherein the third data is transmitted in connection with the third transmission to the third portable wireless device, via the second wireless protocol including the 802.11n protocol, utilizing non-MIMO technology.

The computer-implemented method of claim 1, wherein the third data is transmitted in connection with the third transmission to the third portable wireless device, via the second wireless protocol including the 802.11n protocol, utilizing non-MIMO technology.	

The computer-implemented method of Claim 53, wherein at least one of the first measurement or the second measurement involves at least three of: a data throughput, a signal-to-noise ratio, a reduced signal error, a reduced data error, a reduced retransmission request, a reduced interference, a rejection of multipath signal, a higher transmission rate, or a signal strength.
29
The computer-implemented method of claim 1, wherein at least one of the first measurement or the second measurement involves at least one of: a data throughput, a signal-to-noise ratio, a reduced signal error, a reduced data error, a reduced retransmission request, a reduced interference, a rejection of multipath signal, a higher transmission rate, or a signal strength.
70
The computer-implemented method of Claim 53, wherein at least one of the first measurement or the second measurement involves a signal-to-noise ratio.
32
The computer-implemented method of claim 1, wherein at least one of the first measurement or the second measurement involves a signal-to-noise ratio.
71
The computer-implemented method of Claim 53, wherein at least one of the first measurement or the second measurement involves a signal strength.

The computer-implemented method of claim 1, wherein at least one of the first measurement or the second measurement involves a signal strength.


(1) Regarding claim 53:
Claim 1 of US Patent 10,516,451 B2 discloses all method steps of claim 53 except explicitly disclose the access method is by a portable wireless device.  However, such limitation is merely an intended use and does not define a patentably distinct invention over the method of claim 1 of US Patent 10,516,451 B2.  Therefore, the method is perform by a portable wireless device would have been a matter of intended use to one of ordinary skill in the art for the benefit of reduce interference of the communication.
(2) Regarding claims 54-71:
Claims 2, 6-7, 9-10, 13-22, 29, 32-33 of US Patent 10,516,451 B2 discloses all subject matter of claims 54-71 as shown in the above comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lastinger et al. (US 9,496,931 B2) discloses methods and apparatus for overlapping MIMO physical sectors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/10/2021